Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
This Office Action is in response to Applicants’ Amendment and Remarks filed on 1/25/2021 in which claims 1 and 6 are amended to change the scope and breadth of the claims.  No claims are newly added or canceled. 
Claims 1-21 are pending in the instant application and are found to be allowable.

	Priority
This application is a National Stage Application of PCT/FI2017/050222, filed on 3/29/2017.  The instant application claims foreign priority to FI 20165264 filed on 3/29/2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 9/29/2018. 
Withdrawn Rejections
withdrawn.
Applicant’s amendment and response, filed on 1/25/2021, with respect to the rejection of:
Claims 1-5, 7, 8, 11-17 and 19-21 under 35 U.S.C. 103) as being unpatentable over Minamino et al. (US 2014/0158642);
Claim 6 under 35 U.S.C. 103) as being unpatentable over Minamino et al. (US 2014/0158642, reference of record), in view of Hu et al. (US 2009/0261041);
Claim 9 under 35 U.S.C. 103) as being unpatentable over Minamino et al. (US 2014/0158642, reference of record), in view of Edel et al. (US 4,584,076; 1986);
Claim 10 under 35 U.S.C. 103) as being unpatentable over Minamino et al. (US 2014/0158642, reference of record), in view of Holtzapple et al. (US 5,865,898; 1999); and
Claim 18 under 35 U.S.C. 103) as being unpatentable over Minamino et al. (US 2014/0158642, reference of record), in view of Li et al. (US 2014/0209259), has been fully considered and is persuasive. Upon further consideration, Minamino et al. does not reasonably suggest the instant “second temperature” specifically with respect to the temperature at which tackified colloidal substances are adsorbed onto a material, thereby lowering hemicellulose solution turbidity. The rejections are hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest applicable prior art is represented by Minamino et al. (reference of record), Ramarao et al. (US 2016/0083808, 3/24/2016, PTO-892), and Garegg et al. (US 5,504,196; 1996, PTO-892).
Minamino et al teaches a method of lowering turbidity of a hemicellulose solution via the addition of a filter aid (enzymatically treated rice hull pulp), which adsorbs suspended materials, wherein said adsorption occurs at room temperature and after said hemicellulose solution had undergone a centrifugal separation procedure to first isolate the hemicellulose containing “hydrothermally treated liquid”.
Ramarao et al. teaches a method of a method of lowering turbidity of a lignocellulosic hydrolysate containing hemicellulose via the addition of a flocculating agent (polyethylene oxide, polyethyleneimine, polyacylamine, etc.), which adsorbs suspended materials, wherein said adsorption occurs at temperatures 22-25 °C and after said hydrolysate had undergone a separation procedure to first isolate the hydrolysate from the solid material. (Claims 1-8, ¶0101-0126, 0159) 
Garegg et al. teaches a method of decolorizing and lowering turbidity of a sugar solution via the addition of a DEAE modified bagasse, which adsorbs suspended materials, wherein said adsorption occurs at room temperature. (Cols. 3-4 and 8)
Based on the disclosure of the prior art, it is clear that the addition of a material that adsorbs suspended material, in a high turbidity saccharide based feedstock, is used to dramatically lower the turbidity of said feedstock to facilitate purification of said 

Conclusion
Accordingly, the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DALE R MILLER/           Primary Examiner, Art Unit 1623